DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 September 2020 and 13 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregg et al. (US 2009/0157979).
In regards to claims 1 and 11, Gregg teaches a computer server system, comprising:
a memory configured to store data across memory locations (System Memory 108, figure 1);
multiple processing cores including respective local caches in which to cache cache-lines read from the memory (“The processor complex 110 includes multiple processing units, each with a level 1 (L1) cache 150.”, paragraph 0019);
an interconnect (Chipset 106, figure 1) configured to:
manage read and write operations of the memory and the local caches (“The chipset 106 may include a group of integrated circuits (chips) that work together to perform various tasks. In an exemplary embodiment, the chipset 106 includes a multiplexer (MPX) and controller 112 for directing the traffic associated with transactions occurring among the I/O adapter 102, the system memory 108, and the processor complex 110 (e.g., read and write transactions).”, paragraph 0021);
maintain local cache location data of the cached cache-lines according to respective ones of the memory locations from which the cached cache-lines were read from the memory (“The cache injection indirection table 504 includes an address field for storing addresses or address ranges 506, a CPU ID field for 
receive a write request for a data element to be written to one of the memory locations (“When the I/O hub 220 receives an I/O transaction (e.g., request 502) at step 406, it reads the address 506 in an address field of the request 502 at step 408 and looks up the address in the high-speed portion 504A of the cache injection indirection table 504 (e.g., in address field 506) at step 410.”, paragraph 0032; “The high-speed table is given higher priority, as its state is consistent with the location of I/O write addresses in caches of the processor complex 210.”, paragraph 0033);
find a local cache location in which to write the data element responsively to the local cache location data and the memory location of the write request (“At step 412, it is determined whether the address from the request 502 is present in the high-speed portion 504A of the indirection table 504. If so, the address and data (e.g., payload) from the request 502 are injected into the target cache identified by the CPU ID field at step 414.”, paragraph 0032); and
send an update request to a first one of the processing cores to update a respective first one of the local caches with the data element responsively to the found local cache location (“At step 412, it is determined whether the address from the request 502 is present in the high-speed portion 504A of the indirection table 504. If so, the address and data (e.g., payload) from the request 502 are 
In regards to claims 2 and 12, Gregg further teaches that the first processing core is configured to update the first local cache with the data element responsively to the sent update request (“Cache injection refers to a process by which data values, e.g., in a direct memory access (DMA) write transaction, are directly injected into a hierarchically organized cache system in a broadcast-type manner; that is, incoming traffic, e.g., from a network, is broadcast to each of the caches in the hierarchy, as opposed to the system memory. By performing cache injection, subsequent access to the data is quicker, thereby reducing latency associated with accessing the system memory. The cache with the broadcasted address then updates its value.”, paragraph 0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 2009/0157979) in view of Culler et al. (Parallel Computer Architecture.
In regards to claims 3 and 13, Gregg further teaches that the interconnect includes a directory (“Keeping data values coherent in the caches may be implemented, e.g., using scalable directory-based cache coherency techniques or snoopy bus protocols.”, paragraph 0025).  
Gregg fails to teach that the directory is configured to store the local cache location data of the cached cache-lines according to respective ones of the memory locations of the cached cache-lines; and
the interconnect is configured to query the directory responsively to the memory location of the write request yielding the found local cache location.
Culler teaches that the directory is configured to store the local cache location data of the cached cache-lines according to respective ones of the memory locations of the cached cache-lines (“Since the state of a block in the caches can no longer be determined implicitly, by placing a request on a shared bus and having it be snooped, the idea is to maintain this state explicitly in a place (a directory) where requests can go and look it up. Consider a simple example. Imagine that each block of main memory has associated with it, at the main memory, a record of the caches containing a copy of the block and the state therein. This record is called the directory entry for that block (see Figure 8-3).”, page 514, paragraph 2); and
the interconnect is configured to query the directory responsively to the memory location of the write request yielding the found local cache location (“On a write miss, the directory identifies the copies of the block, and invalidation or update network transactions may be sent to these copies (Figure 8-4(b)).”, page 515, paragraph 2)
because “[t]he main goal of using directory protocols is to allow cache coherence to scale beyond the number of processors that may be sustained by a bus” (page 522, paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gregg with Culler such that the directory is configured to store the local cache location data of the cached cache-lines according to respective ones of the memory locations of the cached cache-lines; and
the interconnect is configured to query the directory responsively to the memory location of the write request yielding the found local cache location
because “[t]he main goal of using directory protocols is to allow cache coherence to scale beyond the number of processors that may be sustained by a bus” (id.).

Claims 4-6, 8-10, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 2009/0157979) in view of Zhou et al. (US 2016/0094519).
In regards to claims 4 and 14, Gregg further teaches an interface controller (“The system 601 may communicate with other computers or networks of computers by way of a network adapter capable of communicating 608 with a network 609.”, paragraph 0039).
Gregg fails to teach that the interface controller is configured to:
receive a packet from at least one device, the packet comprising the data element; and
generate the write request.
Zhou teaches that the interface controller is configured to:
receive a packet from at least one device, the packet comprising the data element (“At step 404, an incoming network packet is received”, paragraph 0062); and
generate the write request (“at step 412, based on the DCA control configured for the I/O queue in context, the one or more portions/segments of the parsed packet can be identified based on the configured DCA control and transferred to the cache queue of the corresponding CPU of host processor”, paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gregg with Zhou such that the interface controller is configured to:
receive a packet from at least one device, the packet comprising the data element; and
generate the write request
in order to improve network performance.
In regards to claims 5 and 15, Gregg further teaches that the interface controller is configured to tag the write request with an indication to push the data element to the first local cache even though local cache locations are unknown to the interface controller (“The cache type field provides for categories for each of multiple levels of hierarchically organized caches in a processor complex 210 (e.g., level 1 through level n).”, paragraph 0031).
In regards to claims 6 and 16, Zhou further teaches that the interface controller is configured to:
classify the received packet responsively to header data of the received packet (“In an embodiment of the present disclosure, network I/O device 302 can include a packet parser 316 configured to parse incoming packets received on one or more network interfaces, such as 318-1, 318-2, . . . , 318-n, which may be collectively referred to as interface 318, based on one or more of packet analysis, packet protocol, header format, and payload data information. Once an incoming packet is parsed into multiple segments/portions, a packet distributor 314 can be configured to distribute one or more segments/portions of the incoming packet among the I/O device queues 312 based on one or more of network interface involved, session details, distribution policy defined by the I/O device, CPU to which an I/O device queue corresponds, protocol type, packet attributes, host queue to which an I/O device queue corresponds, among other like parameters/factors.”, paragraph 0056);
find one of the memory locations to which to write the data element of the received packet responsively to the classification of the received packet (“In an aspect, each device queue 312 can be associated with one or more direct cache access (DCA) control settings, such as 320-1, 320-2, and 320-3, which may be collectively referred to as DCA control settings 320, which define one or more parts/portions of an incoming packet that are to be copied/written to cache of the CPU under various circumstances.”, paragraph 0057); and
generate the write request for the data element responsively to the found memory location (“Based on such settings 320, the packet segments can then be written to the CPU caches 308 of host processor 306.”, paragraph 0061).
In regards to claims 8 and 18, Zhou further teaches that the interface controller comprises a network interface controller (“In the context of the present example, system 300 includes a network interface controller 302 having multiple I/O device queues 312-1, 312-2, and 312-3, which may be collectively referred to as I/O device queues 312.”, paragraph 0055) to manage receiving packets over a network, the at least one device comprising at least one node in the network (“In an embodiment of the present disclosure, network I/O device 302 can include a packet parser 316 configured to parse incoming packets received on one or more network interfaces, such as 318-1, 318-2, . . . , 318-n, which may be collectively referred to as interface 318, based on one or more of packet analysis, packet protocol, header format, and payload data information.”, paragraph 0056).
In regards to claims 9 and 19, Gregg further teaches that the interface controller comprises a peripheral device controller (“The I/O adapter 102 reads/writes data between the chipset 106 and peripheral devices (not shown).”, paragraph 0018) and the at least one device includes at least one peripheral device (“The system 601 might also include a user interface adapter, which connects the microprocessor 606 via the bus to one or more interface devices, such as a keyboard 604, mouse 603, a printer/scanner 610 and/or other interface devices, which can be any user interface device, such as a touch sensitive screen, digitized entry pad, etc.”, paragraph 0038).
In regards to claims 10 and 20, Gregg further teaches that the at least one peripheral device includes one or more of the following: a disk drive; or a hardware accelerator (“The bus connects the processor 606 to memory 605 and long-term .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 2009/0157979) in view of Zhou et al. (US 2016/0094519) and Léon et al. (“Reducing the Impact of the Memory Wall for I/O Using Cache Injection”).
In regards to claims 7 and 17, Zhou further teaches that the interface controller is configured to:
find a queue for the received packet responsively to the classification of the received packet (“Once an incoming packet is parsed into multiple segments/portions, a packet distributor 314 can be configured to distribute one or more segments/portions of the incoming packet among the I/O device queues 312 based on one or more of network interface involved, session details, distribution policy defined by the I/O device, CPU to which an I/O device queue corresponds, protocol type, packet attributes, host queue to which an I/O device queue corresponds, among other like parameters/factors.”, paragraph 0056).
Gregg in view of Zhou fails to teach that the interface controller is configured to:
find a buffer descriptor for the received packet responsively to the found queue; and
find the memory location to which to write the data element of the received packet responsively to the found buffer descriptor.
Léon teaches that the interface controller is configured to:
find a buffer descriptor for the received packet responsively to the found queue (“The memory descriptors residing on the NIC to match incoming messages have information about the consumer of data.”, section 5, paragraph 2); and
find the memory location to which to write the data element of the received packet responsively to the found buffer descriptor (“Inject to the processor/cache indicated by the memory descriptor posted by the application.”, section 5, paragraph 2)
in order to “leverage the performance improvements that can be provided by cache injection” (section 5, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gregg with Zhou and Léon such that the interface controller is configured to:
find a buffer descriptor for the received packet responsively to the found queue; and
find the memory location to which to write the data element of the received packet responsively to the found buffer descriptor
in order to “leverage the performance improvements that can be provided by cache injection” (id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bohrer (US 6,711,650) teaches updating cache lines for DMA transfers.  Chaudhary (US 2008/0201532) teaches injecting memory writes into cache.  Auenhammer (US 2010/0042787) teaches cache injection in a snooping system.  Bass .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        26 January 2022